Case 1:20-cv-00151-NRB Document 1-3 Filed 01/07/20 Page 1 of 2




                  EXHIBIT “C”
     Case 1:20-cv-00151-NRB Document 1-3 Filed 01/07/20 Page 2 of 2

..            DEPARTMENT Of H !-:.ALTH. l:.DUCATION, .1.t~D \', ,:·:._r-;,RC
                                PUllU C t-iLALTH IH.RYICE
                           f'OOO AND C,RUG ADMINISTHATION
                                  'WA.~~U4::l,T(>N.   DC. ,..__
                                   April 10, 1979


       Mr. 0av1d B. Daugherty, President-
       Zfnk &Triest Company, Inc.
       P.O. Box 321
       Montgomeryvflle, Pa. 18938
       Dear Mr. Daugherty:
       This 1s in teply to your 1 et ter of 3/16/79 concerning the use of
       a flavor blend (other natural fiavors) in category J ite cream.
       The definiti6n and standard of fdentfty for ice cr·eam (21 CFR
       135.110) as ft pe~tains to the designation of flavor~ in the
       identity statern~nt for this food was established long before
       the development of the general flavor regulations published under
       21 CFR 101 .22. Consequently, the labeling requirements for the
       declaratfon of flavors in the name of 1ce cream are specifically
       provi'ded for by the standard and is separate and ap1rt from the
       general flavor regulations. Therefore, the standa~d for ice
       cream does not provide for the label designation of "With other
       flavors• (W0NF).
       A product identified as "V~nilla lei Cream" is subject to the
       category I 1ce cream requirements and, ·therefore, must contain
       only the characterizing flavor derived from: vanilla beans .
       We hope this infonnation is helpful. ·

                                                        Sincerely yours.

                                                      <)-.{)~~<,~,~Li_,,
                                                        J. L. Summers
                                                        Assistant to the Director
                                                        Dh.1s1on of Regulatory Guidance
                                                        Bureau of foods




                                      .,,
                                     -).
